Case 08-28225   Doc 2217-3    Filed 08/26/21 Entered 08/26/21 13:28:18   Desc
                             Exhibit B Page 1 of 2




                     Exhibit B
Case 08-28225   Doc 2217-3    Filed 08/26/21 Entered 08/26/21 13:28:18    Desc
                             Exhibit B Page 2 of 2



                      TIME SUMMARY BY CATEGORY

 Matter            Full Name             Billing Rate   Time       Amount

CASE ADMINISTRATION - 10100
         Landon S. Raiford                   975         148.8      $145,080.00
         Adam T. Swingle                     660           0.4          $264.00
         Catherine R. Caracci                360           0.4          $144.40
         Marc A. Patterson                   235           3.9          $916.50
         Total                                           153.5      $146,404.50

CREDITOR COMMUNICATIONS - 10130
        Landon S. Raiford                    975          35.6       $34,710.00
        Total                                             35.6       $34,710.00

FEE/EMPLOYMENT APPLICATIONS - 10140
         Landon S. Raiford          975                   19.0       $18,525.00
         Adam T. Swingle            660                    1.1          $726.00
         Catherine R. Caracci       360                   18.7        $6,732.00
         Total                                            38.8       $25,983.00

GREGORY BELL - 10420
        Landon S. Raiford                    975           1.1           $1,072.50
        Total                                              1.1           $1,072.50

COLOSSUS CAPITAL - 10820
         Catherine R. Caracci                360           5.1           $1,836.00
         Total                                             5.1           $1,836.00

GRAND TOTAL                                              234.1      $210,006.00
